


Exhibit 10.24




2014 SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN (SEMIP)


Originally established in 2001, the Senior Executive Management Incentive Plan
(“SEMIP”; “Plan”) provides incentive compensation for key leaders in First
Citizens (“Bank”). This plan helps to ensure that these individuals will be
retained and rewarded for outstanding individual and Bank performance.


For Plan Year 2014, the individuals listed below are approved for participation
in SEMIP. Each serves as a senior executive for the bank and does not
participate in another short-term incentive plan.


Name            Officer Title/Position
Jim Apple        Chairman/Chief Executive Officer
James Bennett        EVP/Director of Public Affairs
William Brown        EVP/Chief Credit Officer
Peter Bristow        President/Chief Operating Officer
Toby Goodlett        EVP/Retail Banking Executive
Christie Hill        EVP/Chief Marketing Officer
Bill Loadholdt        EVP/Chief Information Officer
Craig Nix        EVP/Chief Financial Officer
Jay Weir            EVP/Chief Risk Officer


Conditions and Parameters of the Plan


First Citizens reserves the right and authority to add, modify, delete, and /or
discontinue all or any part of this program at any time. THIS IS NOT A CONTRACT.
All components of this plan are calculated by the Bank as it determines
appropriate.


The performance results will be reviewed by the Compensation Manager and other
authorized management representatives, and approved by the Chairman/Chief
Executive Officer or President/Chief Operating Officer prior to submission to
the Compensation Committee for final approval. The final percentage score is
dependent upon the participant meeting the measure(s) of success of each goal
and the submission of documentation substantiating achievement of the goals.


Any intentional misuse or manipulation will result in the appropriate
disciplinary action deemed necessary, including possible disqualification from
any incentive plan or termination.


Description of the Plan


This Plan operates on a calendar (fiscal) year basis. For those granted awards,
the payout date will be February 28, 2015, in a manner consistent with our
regular payroll practices. To support our retention goal, an individual must be
employed with the Bank on the plan year payout date to receive any payment.


The Plan has two essential components consisting of bank-wide goals and
individual goals. The Chairman/Chief Executive Officer or President/Chief
Operating Officer recommends the goals under each component and supplies them to
the Compensation Committee each year. The weightings for each component by
participant are as follows:


Name            Bank-wide goals        Individual goals    
Jim Apple            60%                40%
James Bennett            20%                80%
Peter Bristow            60%                40%
William Brown            40%                60%            
Toby Goodlett            40%                60%
Christie Hill            20%                80%
Bill Loadholdt            40%                60%
Craig Nix            50%                50%    
Jay Weir                30%                70%    








--------------------------------------------------------------------------------




Each participant is eligible for a discretionary maximum payout equal to a
percentage of base salary as of December 31, 2014 as noted on their individual
goals document. The payout, if any, is based on the approval of the Compensation
Committee and Board of Directors with data supplied by Executive Management as
to the assessment of 2014 corporate performance (based in part on the 2014
Bank-wide goals listed below and other factors as determined by Executive
Management) and the participants’ contribution/goal attainment.
 
Individual performance is based on achievement as approved by the Chairman/Chief
Executive or President/Chief Operating Officer, as applicable to the
participant’s reporting status, of specific goals established and approved for
the Plan Year. The goals are noted on each participant’s individual goals
document. Payouts, if any, will be based solely on the recommendation of
Executive Management as approved by the Compensation Committee and the Board of
Directors.


2014 Bank-wide Goals
The 2014 Bank-wide goals are listed below. Achievement of these goals does not
guarantee a discretionary annual incentive payout.


Consolidated Bancorporation
Achieve net income of $45.11 million
Limit the net charge-off ratio to 0.27% or $12.24 million
First Citizens Bank Consolidated
Achieve core checking growth of 5.00%
Achieve loan growth of 6.50%
Non-interest expense at or below $259.11 million




Approved by:                    Reviewed by:


/s/ Jim B. Apple         /s/ Mark Hopper
Chairman/CEO                    Senior HR Officer
or
President/COO                


/s/ Donna H. Cook
Compensation Manager




By signing below, as a participant of this Plan, I agree that I have been
provided a complete copy of this Plan and understand the conditions and
parameters of this Plan.




Associate Name: Peter Bristow


 
Associate Signature: /s/ Peter Bristow     Date: 3/25/2014






--------------------------------------------------------------------------------




Peter Bristow
Chief Operating Officer
2014 Senior Executive Management Incentive Plan
SEMIP Goals and Weightings


Individual Goals
10%         Goal # 1:
Core Transformation -Fully participate and provide benchmark summaries of all
activities to Executive Committee, the Board and ELT on a quarterly basis.


10%        Goal # 2:
Revenue Enhancement/Expense Savings
•
Lead closing/consolidation of 3 offices in a quality manner that does not
conflict with our CRA objectives or lead to significant negative
customer/community response.

•
Review and approve all 2014 home office incentive plans for effectiveness and
cost benefit.



20%        Goal # 3:
Support ELT meetings and group processes by developing agendas and follow-up
priorities.


20%        Goal # 4:
Conduct 15 market visits based upon market needs and sales opportunities arising
throughout the year.



40%        Goal # 5:
Subjective leadership and value added activities:
•
Support the CEO, Executive Committee and the Board in meeting corporate
objectives surrounding the strategic plan and acquisition strategy.

•
Lead development of communication plans and participate in communications
effectively and timely to all stakeholders.



The plan assumes equal weighting of the sub-goals within each category.


Bank-wide Goals:


Consolidated Bancorporation
Achieve net income of $45.11 million
Limit the net charge-off ratio to 0.27% or $12.24 million
First Citizens Bank Consolidated
Achieve core checking growth of 5.00%
Achieve loan growth of 6.50%  
Non-interest expense at or below $259.11 million


Components: 60% Bank wide Goals; 40% Individual Goals


The participant is eligible for a discretionary maximum payout equal to 45% of
base salary as of December 31, 2014. The payout, if any, is based on the
approval of the Compensation Committee and Board of Directors with data supplied
by Executive Management as to the assessment of 2014 corporate performance and
the participant’s contribution/goal attainment. All ratings and determinations
of results are at the discretion of the Chairman subject to Compensation
Committee approval.




Received By: /s/ Peter Bristow
Date: March 25, 2014

Peter Bristow


Approved By: /s/ Jim Apple
Date: April 1, 2014

Jim Apple




